An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to correct grammatical and typographical errors: 
In claim 16, line 3, “configure” was changed to -- configured --.
In claim 18, line 2, “process” was changed to -- processor --.
The following is an examiner’s statement of reasons for allowance: The prior art teaches the use of supercontinuum lasers in measurements of tissue parameters Alfano (USPGPub 2010/0234837 - Summary of the Invention; Figure 4 and the description thereof) and Alfano et al. (USPGPub 2021/0080382 - Figures 11 and 12 and the descriptions thereof); analyzing/imaging tissue components as discussed in Bentz et al. (USPGPub 2018/0325449 - Abstract; Figure 3) and Boppart et al. (USPGPub 2018/0286044 - Summary of the Embodiments of the Invention; Figures 1E, 1F). Further, it is known to optically measure and analyze brain parameters, including to provide a “load”/test to the subject for monitoring a response, as taught by Kawasaki et al. (USPN 7,330,745 - Figures 1, 2, 8 and 7,353,054 - Disclosure of the Invention). Additionally, Kateb et al. (USPGPub 2016/0035093 - Figure 3) teach a multi-modality brain mapping system, wherein a portion of the data collection can be performed by collecting optical/imaging data. Barbour et al. (USPGPub 2021/0321915 - Summary of the Invention) teach a method for analyzing hemoglobin measurement information for uncovering physiological information from time-series data. However, none of the prior art teaches or suggests using a fiber super-continuum laser to collect reflected emissions from a tissue region, and determination of a metabolic state and an oxygenation state of the tissue region from the collected emission light; wherein the data regarding the two states is used to determine corresponding trend information therefrom and a correlation of the two trends is used to identify brain functionality, in combination with the other claimed steps or elements.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791